Citation Nr: 1041194	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
January 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which 
granted the Veteran's claim for service connection for PTSD and 
assigned an initial 30 percent rating retroactively effective 
from April 18, 2003, the date of receipt of his claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In May 2006, during the pendency of his 
appeal, the RO increased the rating for his PTSD to 50 percent 
with the same retroactive effective date of April 18, 2003.  He 
subsequently perfected his appeal in July 2006, requesting an 
even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).

The Board issued a decision in January 2009 denying an initial 
rating higher than 50 percent for the PTSD, and the Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).

In an April 2010 order, granting a joint motion, the Court 
vacated the Board's decision and remanded the claim to the Board 
for readjudication in compliance with directives specified.

As justification for vacating the Board's prior decision, the 
Court-granted joint motion cites the Board's failure to provide 
sufficient reasons and bases regarding certain findings and 
pieces of evidence - including especially concerning the 
Veteran's VA compensation examinations in June 2006 
(that examination actually was in April 2006) and September 2003.



Before providing this additional discussion, however, the Board 
is remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, to reassess the severity of the 
PTSD since it has been more than 4 years since that most recent 
VA examination.


REMAND

The Court has held that, when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The April 2010 joint motion states the Board should fully assist 
the Veteran by reexamining the evidence of record and seeking any 
other evidence that is necessary to support its decision.  
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  Because it has 
been more than 4 years since the Veteran was last examined 
regarding his PTSD, he needs to be reexamined to determine the 
current severity of this disability.



Accordingly, this claim for a higher rating for the PTSD is 
REMANDED for the following additional development and 
consideration:

1.  Ask the Veteran whether he has received 
any additional evaluation or treatment for 
his PTSD since April 2006.  If he has, either 
from VA or elsewhere, and these records are 
not in the file, then obtain them.  If 
attempts to obtain any identified records are 
unsuccessful, and it is determined that 
further attempts would be futile, then notify 
him of this in accordance with 
38 C.F.R. § 3.159(c) and (e).

2.  Once this additional evidence is obtained 
(assuming there is additional evidence to 
obtain and it is obtainable), schedule the 
Veteran for another VA examination to 
reassess the severity of his PTSD.  He is 
hereby advised that failure to report for 
this scheduled VA examination, without good 
cause, may have adverse consequences on this 
pending claim.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including 
a complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

3.  Then readjudicate the claim for an 
initial rating higher than 50 percent for the 
PTSD in light of any additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him and 
his representative an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


